       Case 1:19-cv-03852-MLB Document 49-2 Filed 03/31/21 Page 1 of 15




                  UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF GEORGIA
                        ATLANTA DIVISION

RICKY R. FRANKLIN,                         )
                                           )
            Plaintiff,                     )         Case No. 1:19-CV-3852-MLB
                                           )         Honorable Judge Michael L.
v.                                         )         Brown
                                           )
CITIMORTGAGE, INC.,                        )
                                           )
            Defendant.                     )         JURY TRIAL DEMANDED
                                           )

     DEFENDANT’S STATEMENT OF MATERIAL FACTS AS TO WHICH
             THERE IS NO GENUINE ISSUE TO BE TRIED

       COMES NOW Defendant CitiMortgage, Inc. (“CMI” or “Defendant”), and,

pursuant to Rule 56 of the Federal Rules of Civil Procedure and Rule 56.1 of the

Local Rules for the United States District Court for the Northern District of Georgia,

herewith files its Statement of Material Facts as to Which There is No Genuine Issue

to Be Tried (the “SMF”). CMI has filed contemporaneously herewith its Motion for

Summary Judgment (the “Motion”) against Plaintiff Ricky R. Franklin, wherein it has

requested that this Court enter summary judgment in favor of CMI and against

Plaintiff on all counts raised in his Complaint.

       CMI sets forth the material facts that support its Motion as follows:
     Case 1:19-cv-03852-MLB Document 49-2 Filed 03/31/21 Page 2 of 15




A.   Franklin’s Relationship to CMI
       1. Franklin obtained a mortgage loan in 2003, and CMI serviced that

          mortgage loan (the “Loan”) for almost 12 years: from October 22, 2007,

          through March 31, 2019. (Declaration of Kyle Ramey (“CMI Dec.”),

          attached hereto as Exhibit A, at ¶¶ 3, 7, 28.)

       2. While CMI serviced the Loan, it identified the Loan within its records by

          assigning to it a ten-digit number ending in 0060. (CMI Dec., ¶ 3.)

       3. On or about November 2, 2015, Franklin sued CMI in this Court and

          alleged CMI committed various wrongdoings related to the Loan (the

          “2015 Lawsuit”). (CMI Dec., ¶ 8.)

       4. In part due to this litigation, CMI marked the Loan in its records with a

          “cease and desist” code. (CMI Dec., ¶ 9.)

       5. When the “cease and desist” code is applied to a loan, the code removes

          that loan from all phone campaigns initiated by CMI. (CMI Dec., ¶ 10.)

       6. The 2015 Lawsuit was resolved on or about November 22, 2016. (CMI

          Dec., ¶ 11.)

       7. On or about March 28, 2017, CMI removed the “cease and desist” code

          on the Loan. (CMI Dec., ¶ 12.)


                                       2
Case 1:19-cv-03852-MLB Document 49-2 Filed 03/31/21 Page 3 of 15




  8. On or about March 27, 2017, CMI sent Franklin a letter asking him to

     update his contact information now that the “cease and desist” code on

     the Loan had been removed. (CMI Dec., ¶ 13.)

  9. On or before May 2, 2017, Franklin returned the letter to CMI (the

     “Letter”) and specifically identified a phone number ending in 3733 as

     both his home phone number and his other/alternate phone number.

     (CMI Dec., ¶ 14, Ex. A2 attached thereto; Deposition of Ricky R.

     Franklin conducted December 15, 2020, a true and correct transcript of

     which is attached hereto as Exhibit B (“Franklin Tr.”), 187:19-190:11,

     Ex. 20 attached thereto.)

  10.Also in the Letter, Franklin gave CMI express written consent to contact

     his cell phone, and Franklin agreed to receive from CMI and its service

     providers “calls and messages such as prerecorded messages, calls and

     messages from automated dialing systems, and text messages.” (CMI

     Dec., ¶ 15.)

  11.Franklin contends he revoked this consent numerous times, though he

     could not identify specific dates on which he revoked consent during his

     deposition. (Franklin Tr., 144:8-13; 145:4-11; 184:22-185:6; 190:4-11.)


                                  3
   Case 1:19-cv-03852-MLB Document 49-2 Filed 03/31/21 Page 4 of 15




     12.The earliest revocation of the consent Franklin gave in the Letter

        occurred on February 13, 2018. (Franklin Tr., 187:5-11; 189:18-190:11.)

B. Franklin’s Allegations and Evidence of Wrongdoing

     13.Franklin alleges that, beginning on February 13, 2018, CMI began

        calling his cell phone using an “automatic telephone dialing system” or

        an artificial or prerecorded voice, in violation of the Telephone

        Consumer Protection Act (“TCPA,” 47 U.S.C. § 227). (Compl., ¶ 15.)

     14.Franklin withdrew his consent to receive such contact from CMI as early

        as February 13, 2018. (Franklin Tr., 187:5-11; 189:18-190:11.)

     15.In support of his allegations, Franklin is producing a log of 82 calls CMI

        made to his cell phone, which has a phone number ending in 3733

        (“Franklin’s Cell Phone” or “his Cell Phone”), between February 13,

        2018, and March 18, 2019. (Franklin Tr., 29:8-32:19, Ex. 3 attached

        thereto.)

     16.Franklin created the call log himself. (Franklin Tr., 29:8-32:19.)

     17.Franklin alleges CMI made all 82 of these calls using an automatic

        telephone dialing system (“ATDS”), but only some of the calls involved

        the use of an artificial or prerecorded voice. (Compl., ¶ 15; Franklin Tr.,

        193:17-22.)
                                      4
Case 1:19-cv-03852-MLB Document 49-2 Filed 03/31/21 Page 5 of 15




  18.Franklin testified that 81 of the 82 calls listed on his call log fall into one

     of four categories:

         1) calls from CMI that he answered and in which he was greeted by

            an “automated voice” that instructed him to “stay on the line for a

            very important message from citimortgage [sic],” where he

            sometimes later spoke with a live customer service representative;

         2) calls from CMI that he answered and in which he was greeted by

            an “automated message” stating “please give us a call back about

            a personal business matter,” then the call ended;

         3) calls from CMI which he answered and in which he spoke to a

            live customer service representative (no “automated message”

            used); and

         4) calls from CMI he did not answer and that did not result in any

            voice message.

     (Franklin Tr., 136:1-137:11.)

  19.The only call on Franklin’s call log that does not fit into these four

     categories is entry #55, which Franklin concedes was a voicemail left by

     a human being. (Franklin Tr., 133:7-11, 137:8-11.)


                                     5
Case 1:19-cv-03852-MLB Document 49-2 Filed 03/31/21 Page 6 of 15




  20. Entry #5 on the call log is erroneous; it is a continuation of entry #4 and

     should not have been a separate entry. (Franklin Tr., 55:22-56:9.)

  21.For clarity, the entries in Franklin’s call log can be summarized as

     follows:




                                   6
    Case 1:19-cv-03852-MLB Document 49-2 Filed 03/31/21 Page 7 of 15




       Category description          Entries corresponding        Total number of calls in
                                          to Category                    Category

1   Calls from CMI that Franklin     1, 4, 7, 8, 9, 12, 13, 14,             22
    answered and in which he         40, 41, 42, 58, 61, 65,
    was greeted by an                66, 68, 72, 73, 74, 76,
    “automated voice” that           79, 81
    instructed him to “stay on the
    line for a very important
    message from citimortgage
    [sic],” where he sometimes
    later spoke with a live
    customer service
    representative
2   Calls from CMI that Franklin     15, 16, 19, 20, 23, 24,                21
    answered and in which he         32, 33, 34, 35, 39, 43,
    was greeted by an                44, 45, 47, 49, 52, 62,
    “automated message” stating      70, 71, 83
    “please give us a call back
    about a personal business
    matter,” then the call ended
3   Calls from CMI that Franklin     6, 10, 11, 25, 26, 28,                 17
    answered and in which he         29, 30, 31, 36, 37, 38,
    spoke to a live customer         48, 50, 51, 53, 60
    service representative (no
    “automated message” used)
4   Calls from CMI that Franklin     2, 3, 17, 18, 21, 22, 27,              21
    did not answer and that did      46, 54, 56, 57, 59, 63,
    not result in any voice          64, 67, 69, 75, 77, 78,
    message                          80, 82
                                     Total calls:                           81

           (Franklin Tr., 36:13-37:20; 52:20-53:8; 54:1-22; 56:17-57:8; 57:21-

           58:11; 58:25-59:13; 60:9-20; 61:11-14; 61:22-62:11; 62:19-63:3; 63:14-

           21; 64:16-22; 65:17-25; 66:19-24; 67:24-68:14; 70:8-20; 71:12-72:4;

           72:12-21; 72:25-73:11; 74:3-20; 75:12-18; 76:12-17; 77:3-10; 78:8-20;

           79:14-24; 80:18-81:5; 82:15-83:1; 83:7-17; 83:22-84:11; 84:21-85:12;
                                              7
Case 1:19-cv-03852-MLB Document 49-2 Filed 03/31/21 Page 8 of 15




     85:16-25; 86:4-9; 86:17-88:5; 88:10-23; 89:20-90:12; 91:9-25; 92:15-

     93:12; 93:25-94:13; 94:18-95:4; 95:9-96:13; 97:3-22; 98:15-99:3;

     101:17-102:3; 103:13-24; 104:16-22; 105:22-106:9; 106:25-107:16;

     108:6-109:7; 109:11-22; 110:11-111:13; 111:20-112:7; 113:4-13; 114:7-

     115:15; 117:9-118:24; 119:22-120:5; 120:14-121:1; 121:8-25; 122:17-

     123:14; 124:3-19; 125:3-16; 129:9-130:1; 130:10-23; 131:19-22; 132:1-

     133:1.)

  22.Only 43 of the 82 calls involved the use of an artificial or prerecorded

     voice (Categories 1 and 2 above). (Franklin Tr., 36:13-37:20; 52:20-

     53:8; 54:1-22; 56:17-57:8; 57:21-58:11; 58:25-59:13; 60:9-20; 61:11-14;

     61:22-62:11; 62:19-63:3; 63:14-21; 64:16-22; 65:17-25; 66:19-24;

     67:24-68:14; 70:8-20; 71:12-72:4; 72:12-21; 72:25-73:11; 74:3-20;

     75:12-18; 76:12-17; 77:3-10; 78:8-20; 79:14-24; 80:18-81:5; 82:15-83:1;

     83:7-17; 83:22-84:11; 84:21-85:12; 85:16-25; 86:4-9; 86:17-88:5; 88:10-

     23; 89:20-90:12; 91:9-25; 92:15-93:12; 93:25-94:13; 94:18-95:4; 95:9-

     96:13; 97:3-22; 98:15-99:3; 101:17-102:3; 103:13-24; 104:16-22;

     105:22-106:9; 106:25-107:16; 108:6-109:7; 109:11-22; 110:11-111:13;

     111:20-112:7; 113:4-13; 114:7-115:15; 117:9-118:24; 119:22-120:5;


                                  8
Case 1:19-cv-03852-MLB Document 49-2 Filed 03/31/21 Page 9 of 15




     120:14-121:1; 121:8-25; 122:17-123:14; 124:3-19; 125:3-16; 129:9-

     130:1; 130:10-23; 131:19-22; 132:1-133:1.

  23.The remaining 39 calls did not involve the use of an artificial or

     prerecorded voice but, according to Franklin, those calls were made by

     CMI using an ATDS. (Franklin Tr., 193:17-22.)

  24.Additionally, Franklin produced a recording of six of the 82 phone calls

     listed on his log. (Franklin Tr., 138:20-139:25; 140:17-141:12; 142:5-

     143:5; 143:12-144:7; 144:18-145:3; Declaration of Amy L. Hanna

     Keeney (“Keeney Dec.”), attached hereto as Exhibit C, at ¶¶ 11, 21-23,

     Ex. C15-19, C21 attached thereto.)

  25.All six of the recordings involve a live, human agent of CMI. None of

     the six recordings evidences the use of an artificial or prerecorded voice.

     (Franklin Tr., 138:20-139:25; 140:17-141:12; 142:5-143:5; 143:12-

     144:7; 144:18-145:3; Keeney Dec. at ¶¶ 11, 21-23; Ex. C15-19, C21

     attached thereto.)

  26.Franklin does not have any evidence of CMI using an artificial or

     prerecorded voice in a call to his cell phone listed in Categories 1 and 2

     of the table in Paragraph 21, other than his own recollection of it

     occurring. (Franklin Tr., 42:21-25; 55:4-6; 55:15-21; 58:20-24; 59:23-
                                   9
Case 1:19-cv-03852-MLB Document 49-2 Filed 03/31/21 Page 10 of 15




      60:8; 61:4-10; 64:9-12.; 65:4-12; 66:19-21; 67:12-21; 69:6-15; 71:2-11;

      73:18-74:2; 75:19-22; 76:2-8; 79:25-80:2; 80:8-14; 81:15-25; 89:9-19;

      90:21-91:5; 92:7-14; 93:13-20; 96:18-97:2; 98:8-14; 99:13-15; 100:11-

      16; 102:20-103:4; 103:9-12; 104:6-15; 105:12-21; 107:24-108:5; 110:2-

      10; 112:13-21; 113:22-114:6; 119:9-17; 122:7-16; 123:21-124:2; 124:20-

      125:2; 127:2-6; 131:10-18; 131:19-22.)

   27.Franklin concluded that the voices were “automated” because the

      messages were “one-sided conversations” that were “generic.” (Franklin

      Tr., 40:41:10; 55:7-11; 58:12-19; 59:19-22; 63:22-64:5; 64:23-65:3;

      66:25-67:11; 69:1-5; 70:21-71:1; 73:12-17; 75:23-76:1; 80:3-7; 81:6-12;

      89:1-5; 90:13-20; 92:1-6; 93:4-12; 96:11-17; 98:2-7; 99:4-12; 102:8-19;

      103:25-104:5; 104:23-105:11; 107:17-23; 109:23-110:1; 112:8-12;

      113:14-21; 118:25-119:8; 122:1-6; 123:15-20; 124:17-19; 125:18-24;

      130:2-9; 130:24-131:9; 131:19-22.)

   28.Franklin has not retained or produced any recordings of any such

      “automated” voice, and he has never had anyone listen to the voice and

      confirm that it is an automated voice as opposed to live speech. (Franklin

      Tr., 55:4-6; 58:7-8; 59:23-24; 60:21-22; 64:6-8; 65:11-12; 69:6-7; 71:2-

      3; 73:18-20; 81:15-17; 89:14-16; 91:1-2; 92:7-9; 93:13-14; 96:18-20;
                                   10
  Case 1:19-cv-03852-MLB Document 49-2 Filed 03/31/21 Page 11 of 15




        99:16-100:10; 102:20-23; 103:9-12; 104:6-8; 105:12-14; 108:2-3; 110:9-

        10; 112:13-14; 114:1-3; 119:16-17; 125:1-2; 131:14-15; 131:19-22.)

C. CMI’s Telephone Platform

     29.Between March 30, 2017, and March 26, 2019, at various times CMI

        used the Aspect Unified IP 7.3 dialing platform (“Aspect Platform”) to

        initiate communications to its borrowers. (CMI Dec., ¶ 16.)

     30.The Aspect Platform only initiates communications to telephone

        numbers uploaded by CMI. The Aspect Platform does not generate or

        initiate communications using a random or sequential number generator.

        (CMI Dec., ¶ 17; Declaration of Don Hudecek (“Hudecek Dec.”),

        attached hereto as Exhibit D, at ¶ 8.)

     31.Aspect Software, Inc. (“Aspect”) is the supplier of the Aspect Platform

        for CMI. (Hudecek Dec., ¶¶ 4-6.)

     32. The Aspect Platform is a contact center system that supports both

        inbound and outbound engagement. The Aspect Platform includes a

        dialer component in order to support outbound engagements. (Hudecek

        Dec., ¶ 5.)




                                    11
  Case 1:19-cv-03852-MLB Document 49-2 Filed 03/31/21 Page 12 of 15




     33.None of the versions of Aspect’s Unified IP, including the Aspect

        Platform, have the capacity to produce phone numbers using a random or

        sequential number generator. (Hudecek Dec., ¶ 8.)

     34.The only telephone numbers that the Aspect Platform can dial are those

        inputted into an Aspect customer’s database and downloaded by the

        customer into the Aspect Platform. (Hudecek Dec., ¶ 8.)

     35.Aspect is unaware of any application that would alter the Aspect

        Platform’s behavior such that the Aspect Platform would be capable of

        producing phone number using a random or sequential number

        generator. (Hudecek Dec., ¶ 8.)

D. Communications between CMI and Franklin

     36.CMI maintains a record of each time it contacts any borrower on any

        loan it services, whether that contact occurred by using the Aspect

        Platform or by other means, such as a direct, agent-initiated phone call.

        (CMI Dec., ¶ 18.)

     37.A report of all the calls CMI made to Franklin regarding the Loan

        between March 30, 2017, and March 26, 2019, is maintained in CMI’s

        business records and is often referred to as the “Communication Report.”

        (CMI Dec., ¶¶ 19, 20.)
                                    12
  Case 1:19-cv-03852-MLB Document 49-2 Filed 03/31/21 Page 13 of 15




     38.The Communication Report for the Loan includes not only calls to

        Franklin made by CMI using the Aspect Platform, but all calls made to

        Franklin concerning the Loan – regardless of method – between March

        30, 2017, and March 26, 2019. (CMI Dec., ¶ 20.)

     39.The only calls made to Franklin using the Aspect Platform occurred

        between March 30, 3017, and April 7, 2017. (CMI Dec., ¶¶ 21, 22, Ex.

        A3 attached thereto.)

     40.CMI did not make the calls in that time frame (March 30, 3017, to April

        7, 2017) to Franklin’s Cell Phone. Those calls were made to a different

        phone number ending in 2542. (CMI Dec., ¶ 22.)

E. CMI’S Use of Agent-Initiated Contact to Call Franklin’s Cell Phone

     41.CMI did not use the Aspect Platform to contact Franklin’s Cell Phone

        between May 10, 2017, and March 26, 2019. (CMI Dec., ¶¶ 23-25.)

     42.Rather, every call made to Franklin’s Cell Phone between May 10, 2017,

        and March 26, 2019, was an “Agent-Initiated Contact,” meaning a live,

        human agent reviewed the account in question and initiates the phone

        call by dialing the primary phone number associated on the account by

        hand on a telephone. (CMI Dec., ¶¶ 23-25.)


                                    13
    Case 1:19-cv-03852-MLB Document 49-2 Filed 03/31/21 Page 14 of 15




        43.When an Agent-Initiated Contact call is connected, the live agent speaks

           directly to the call’s recipient. (CMI Dec., ¶ 24.)

        44.There is no artificial or prerecorded voice used in any part of an Agent-

           Initiated Contact. (CMI Dec., ¶¶ 24, 26.)

     Respectfully submitted this 31st day of March, 2021.


                                       ADAMS AND REESE LLP

                                       /s/ Amy L. Hanna Keeney
3424 Peachtree Road NE                 Amy L. Hanna Keeney
Suite 1600                             Georgia Bar No. 509069
Atlanta, Georgia 30326
Telephone: (470) 427-3700
Facsimile: (404) 238-9674
amyhanna.keeney@arlaw.com




                                        14
      Case 1:19-cv-03852-MLB Document 49-2 Filed 03/31/21 Page 15 of 15




                      CERTIFICATE OF COMPLIANCE

      The undersigned hereby certify that the foregoing has been prepared in Times

New Roman 14 font and is in compliance with United States District Court, Northern

District of Georgia Local Rule 5.1.

      Respectfully submitted this 31st day of March, 2021.

                                      ADAMS AND REESE LLP

                                      /s/ Amy L. Hanna Keeney
3424 Peachtree Road NE                Amy L. Hanna Keeney
Suite 1600                            Georgia Bar No. 509069
Atlanta, Georgia 30326
Telephone: (470) 427-3700
Facsimile: (404) 238-9674
amyhanna.keeney@arlaw.com




                                       15
